DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
This action is in response to amendment filed on 7 September 2021.  Claims 1, 4, 12 and 15have been amended.  Claims 1-20 are currently pending and have been examined.  

 Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7 September 2021 has been entered.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wiener et  al (US Pub., No., 2016/0132938 A1) in view Kamerman et al (US Pub., No., 2015/0026192 A1)

With respect to claim 1, Wiener teaches a method comprising: 

  	receiving, over a computer network from a client device of a content provider, through a user interface , that is displayed on a screen of the client device, for creating a content delivery campaign (Fig. 6C, 156 discloses campaign configuration), first input that indicates a particular attribute value for a particular attribute type (paragraph [0072], discloses user interface 2D00 shown in Fig 2D can be used by an advertiser 118 .., for the classification of ingest user attribute  .., and  paragraph [0128], discloses targeting and delivery portion of data handling technique 6A00 as implemented in systems for extending audience reach in messaging campaigns by linking user attribute records [input that indicates a particular attribute]) ; 
wherein the user interface is a content provider interface that includes fields for inputting attribute values, for creating the content delivery campaign, for a plurality of attribute types that includes the particular attribute type that is associated with users that the content delivery campaign targets (Figs. 5A-B , paragraphs [0020]-[0024], discloses a view of a user interface for managing  a campaign in system for extending audience receiving in message campaign by linking user attribute record [particular attribute type associated with user] and paragraph [0041], discloses a system for extending audience reach in messaging camping by linking user attribute record) ; 
in response to receiving the first input through the user interface (Fig. 2D and paragraph [0014], discloses presents a view of a user interface for managing a classification taxonomy in system for extending audience each in messaging camping by linking user attribute record [receiving user input]) : 
sending the set of suggested attribute values over the computer network to the client device (paragraph [0157], discloses receiving plurlity of data recorded electronically transmitted to one or more servers, the data recorded comping user attributes corresponding a respective one or more users (see module 7B20) identifying one more user profiles assorted with the respective one or more users (see mold 7B30), associating a first portion of the user attribute …., transmit over the network), 
 causing the client device to automatically open a window of the user interface and present the set of suggested attribute values in the window(Figs. 5A-B, discloses window for the audience  selection..); 

adding the particular attribute value to targeting criteria of the content delivery campaign (Fig. 2D,  name: cruisePhintRule [targeting criteria] add and Fig. 6E1, discloses CAT: Kids Retail added CAT: Headphones Kids Retail, paragraph [0022], discloses a user interfaces for managing a campaign in the system for extending audience reach in message camping by linking user attribute , paragraph [0072], discloses the categories can be defined by the advertiser 118, and or selected  from provided list .., selected in-Market>travel>Cruises (e.g., ID- CAT23) to the associated  with rule  shown  in the rule  definition window 252.., advertiser clicks “save”.. classify incoming user attributes [adding particular attributes ] and paragraph [0157], discloses applying one or more links to associate  the first prion of user profiles  to the second portion user prole to form a super profiles   );
Inventor(s): Zhou, RunfangExaminer: Dagnew, SabaApplication No.: 16/457,454- 2/17- Art Unit: 3682after the user interface includes the set of suggested attribute values, receiving, over the computer network from the client device of the content provider, through the user interface, second input that indicates a selection of a particular suggested attribute value in the set of suggested attribute values(paragraph [0072], discloses user interface 2D00 shown in Fig 2D can be used by an advertiser 118 .., for the classification of ingest user attribute  .., and  paragraph [0128], discloses targeting and delivery portion of data handling technique 6A00 as implemented in systems for extending audience reach in messaging campaigns by linking user attribute records [input that indicates a particular attribute]…, (e.g., dropdown selection text box etc. , paragraph [0072], discloses the categories can be defined by the advertiser 118, and or selected  from provided list .., selected in-Market>travel>Cruises (e.g., ID- CAT23) to the associated  with rule  shown  in the rule  definition window 252.., advertiser clicks “save”.. classify incoming user attributes [adding particular attributes ] and paragraph [0157], discloses applying one or more links to associate  the first prion of user profiles  to the second portion user prole to form a super profiles   ) 

in response to receiving the second input, adding the particular suggested attribute value to the targeting criteria of the content delivery campaign(Fig. 2D,  name: cruisePhintRule [targeting criteria] add and Fig. 6E1, discloses CAT: Kids Retail added CAT: Headphones Kids Retail and paragraph [0072], discloses the categories can be defined by the advertiser 118, and or selected  from provided list .., selected in-Market>travel>Cruises (e.g., ID- CAT23) to the associated  with rule  shown  in the rule  definition window 252.., advertiser clicks “save”.. classify incoming user attributes [adding particular attributes ] ); 

receiving, over the computer network from the client device of the content provider, through the user interface, one or more additional inputs that indicate one or more attribute values of one or more attribute types(paragraph [0072], discloses user interface 2D00 shown in Fig 2D can be used by an advertiser 118 .., for the classification of ingest user attribute  .., and  paragraph [0128], discloses targeting and delivery portion of data handling technique 6A00 as implemented in systems for extending audience reach in messaging campaigns by linking user attribute records [input that indicates a particular attribute]…, (e.g., dropdown selection text box etc.) ; 

after adding the particular suggested attribute value and based on the one or more additional inputs, establishing the targeting criteria of the content delivery campaign and creating the content delivery campaign(Fig. 7A, 7A40-701, discloses program code for linking at least one or the user attributes to one or more unique identifier ..,  receiving at least one target user attribute ..,comparing one or more user attribute of the one or more unique identifier  .., to determining  match.., formatting the matched candidate unique identifier  into a set of target audience member ..) ; 
devices (Fig. 7A00 and paragraph [0153], discloses the system/method 7A00 compresses at least one processor and least one memory ..).  

Wiener teaches the above elements including for each pair of attribute values of a plurality of pairs of attribute values extracted from a plurality of entity profiles stored in a database, (Fig. 7, 7A20 discloses user attribute corresponding to a user activity, and paragraph [0043], discloses extracting user attributes from the received data),and program code for linking at least one of the user attributes  to one or more unique identifiers   7A60, disclose program code for comparing one or more user attribute of the one or more unique identifier  against the targeted  user attribute of the campaign configuration to determine matched candidate unique identifiers of respective target audience members (Fig. 7A 7A40) . the targeting 166, component can use the information stored in storage 164 to perform ID linking and super profile creation so as to enable the matching of user to the target audience define in camping 156 (Fig. 6C-D, 610 paragraph [0046]) and IK linking scenario 6D00 as implanted in system for extending audience react in messaging camping by lining user attribute record…, (paragraph [0141]). Wiener failed to teaches the affinity scored is computed to corresponding extracted a plurlity of pair attributes, based on affinity scores associated with the particular attribute value, identifying a set of suggested attribute values, wherein each attribute value in the set of suggested attribute values is paired with the particular attribute value. 

However, Kamerman teaches computing affinity score the resent an affinity between the attribute value of said each pair (paragraph [0047], discloses one similarity calculation can be applied is in the following form:  Keyword similarity score = sum (keyword score (similar user, user)*user score (similar user, user)), summed over similar users.); and 
identifying a set of suggested attribute values, wherein each attribute value in the set of suggested attribute values is paired with the particular attribute value (paragraph [0059], disclose ranked list of the recommend keywords.., and paragraph [0081], discloses the ranks the keyword based on aggregated frequency of occurrence of the keyword in the social feed filter of the similar users).  Therefore, it would have been obvious to the one ordinary skill in the art at the time of the invention was made to modify extracting user attributes to compare the certain classification rules from taxonomies determine certain categories the can be associated with the user attributes of   Wiener with a feature that calculates a similarity matrix among user that scores similarity of the respective term vectors of Kamerman  in order to elevate the ranking of those keywords which have already been weighted and aggregated (see Kamerman, paragraph[0051]).
With respect to claim 2, Wiener in view of Kamerman teaches elements of claim 1, furthermore, Wiener teaches the method wherein the particular attribute value is of a first type and the set of suggested attribute values includes an attribute value that is of a second type that is different than the first type (paragraphs [0103]-[0104], discloses possible set of hierarchy attributes.., similar in nature but may be owned by different partners).  
With respect to claim 3, Wiener in view of Kamerman teaches elements of claim 2, furthermore, Wiener teaches the method, wherein:  the set of suggested attribute values includes an attribute value that is of a third type that is different than the first type and the second type; 
the number of attribute values, in the set of suggested attribute values, that are of the second type are limited to a first threshold number; the number of attribute values, in the set of suggested attribute values, that are of the third type are limited to a second threshold number that is (paragraphs [0103]-[0113], set of hierarchy attributes).  
With respect to claim 4, Wiener in view of Kamerman teaches elements of claim 2, furthermore, Wiener teaches the method  wherein: the set of suggested attribute values includes an attribute value that is of a third type that is different than the first type and the second type; Inventor(s): Zhou, RunfangExaminer: Dagnew, Saba Application No.: 16/457,454- 3/17-Art Unit: 3682the method further comprising: receiving a single instance of third input that indicates a selection of all the attribute values in the set of suggested attribute values;  in response to receiving the single instance of third input, adding the set of suggested attribute values to the content delivery campaign( paragraphs [0103]-[0113], set of hierarchy attributes and paragraph [0116], discloses messaging campaign by linking user attribute record).  
 With respect to claim 5, Wiener in view of Kamerman teaches elements of claim 2, furthermore, Wiener teaches the method  wherein: the set of suggested attribute values includes a first plurality of attribute values of the second type; the set of suggested attribute values includes a second plurality of attribute values of a third type that is different than the first type and the second type; the method further comprising: receiving a single instance of third input that indicates a selection of all the attribute values, in the set of suggested attribute values, that are of the second type; in response to receiving the single instance of third input, adding the first plurality of attribute values to the content delivery campaign without adding any of the second plurality of attribute values to the content delivery campaign( paragraphs [0103]-[0113], set of hierarchy attributes and paragraph [0116], discloses messaging campaign by linking user attribute record).  
 
 (paragraph [0059], discloses list of key-vale pairs describing the user attributes). Wiener failed to teach the corresponding attributes are computed local affinity score that represents an affinity between the attribute values of said each pair within a particular region.  
However Kamerman  teaches computing a local affinity score that represents an affinity between the attribute values of said each pair within a particular region pair (paragraph [0047], discloses one similarity calculation can be applied is in the following form:  Keyword similarity score = sum (keyword score (similar user, user)*user score (similar user, user)), summed over similar users.  and paragraph [0059], disclose ranked list of the recommend keywords.., and paragraph [0081], discloses the ranks the keyword based on aggregated frequency of occurrence of the keyword in the social feed filter of the similar users).  Therefore, it would have been obvious to the one ordinary skill in the art at the time of the invention was made to modify extracting user attributes to compare the certain classification rules from taxonomies determine certain categories the can be associated with the user attributes of   Wiener with a feature that calculates a similarity matrix among user that scores similarity of the respective term vectors of Kamerman  in order to elevate the ranking of those keywords which have already been weighted and aggregated (see Kamerman, paragraph[0051]).
With respect to claim 7, Wiener in view of Kamerman teaches elements of claim 1, Wiener failed to teach the method further comprising: storing an entity ranking model that takes, as input, two types of affinity scores and generates an entity ranking based on the affinity scores and one or more weights associated with the two types of affinity scores.  

(paragraph [0059], disclose ranked list of the recommend keywords.., and paragraph [0081], discloses the ranks the keyword based on aggregated frequency of occurrence of the keyword in the social feed filter of the similar users).  Therefore, it would have been obvious to the one ordinary skill in the art at the time of the invention was made to modify extracting user attributes to compare the certain classification rules from taxonomies determine certain categories the can be associated with the user attributes of   Wiener with a feature that calculates a similarity matrix among user that scores similarity of the respective term vectors of Kamerman  in order to elevate the ranking of those keywords which have already been weighted and aggregated (see Kamerman, paragraph[0051]).


With respect to claim 9, Wiener in view of Kamerman teaches elements of claim 1, furthermore, Wiener teaches the method   wherein the particular attribute value is of a first type and the set of suggested attribute values includes an attribute value that is of the first type (Fig. 7B, 7B40, discloses associating a first portion of the user attributes).  
With respect to claim 10, Wiener in view of Kamerman teaches elements of claim 1, Wiener failed to teach wherein the affinity score is computed based on a normalized value of the number of co-occurrences between two attribute values and a total number of the plurality of pairs of attribute values.  
(paragraph [0073], discloses frequencies of occurrence of the keywords in the social feed filter of the similar users).  Therefore, it would have been obvious to the one ordinary skill in the art at the time of the invention was made to modify extracting user attributes to compare the certain classification rules from taxonomies determine certain categories the can be associated with the user attributes of   Wiener with a ranking the keywords based on aggregated frequency of occurrence of keywords of Kamerman  in order to elevate the ranking of those keywords which have already been weighted and aggregated (see Kamerman, paragraph[0051]).
With respect to claim 11, Wiener in view of Kamerman teaches elements of claim 1, furthermore, Wiener teaches the method wherein the plurality of attribute types, includes two or more of job title, industry, skill, geolocation companies, seniority, job function, degree, field of study, or years of experience (Fig. 5, paragraph [0021], disclose attribute records, paragraph 0060], disclose phint key-value pairs (e.g., type=cruse, dest=AK and dep=CA [geolocation]  and paragraph [0072], discloses the key type is equal to “cruise” …, and paragraphs [0123] and [0209], disclose demographic  income, user-demographic data )  ).    


With respect to claim Wiener, teaches a system comprising:
	a processor (Fig, 8, 807, processor);
(Fig. 8 , 808 discloses  memory and  program instructions  ) and execute those instructions) to perform method comprising: 
receiving, over a computer network from a client device of a content provider, through a user interface , that is displayed on a screen of the client device, for creating a content delivery campaign (Fig. 6C, 156 discloses campaign configuration), first input that indicates a particular attribute value for a particular attribute type (paragraph [0072], discloses user interface 2D00 shown in Fig 2D can be used by an advertiser 118 .., for the classification of ingest user attribute  .., and  paragraph [0128], discloses targeting and delivery portion of data handling technique 6A00 as implemented in systems for extending audience reach in messaging campaigns by linking user attribute records [input that indicates a particular attribute]) ; 
wherein the user interface is a content provider interface that includes fields for inputting attribute values, for creating the content delivery campaign, for a plurality of attribute types that includes the particular attribute type that is associated with users that the content delivery campaign targets (Figs. 5A-B , paragraphs [0020]-[0024], discloses a view of a user interface for managing  a campaign in system for extending audience receiving in message campaign by linking user attribute record [particular attribute type associated with user] and paragraph [0041], discloses a system for extending audience reach in messaging camping by linking user attribute record) ; 
in response to receiving the first input through the user interface (Fig. 2D and paragraph [0014], discloses presents a view of a user interface for managing a classification taxonomy in system for extending audience each in messaging camping by linking user attribute record [receiving user input]) : 
(paragraph [0157], discloses receiving plurlity of data recorded electronically transmitted to one or more servers, the data recorded comping user attributes corresponding a respective one or more users (see module 7B20) identifying one more user profiles assorted with the respective one or more users (see mold 7B30), associating a first portion of the user attribute …., transmit over the network), 
 causing the client device to automatically open a window of the user interface and present the set of suggested attribute values in the window(Figs. 5A-B, discloses window for the audience  selection..); 

adding the particular attribute value to targeting criteria of the content delivery campaign (Fig. 2D,  name: cruisePhintRule [targeting criteria] add and Fig. 6E1, discloses CAT: Kids Retail added CAT: Headphones Kids Retail, paragraph [0022], discloses a user interfaces for managing a campaign in the system for extending audience reach in message camping by linking user attribute , paragraph [0072], discloses the categories can be defined by the advertiser 118, and or selected  from provided list .., selected in-Market>travel>Cruises (e.g., ID- CAT23) to the associated  with rule  shown  in the rule  definition window 252.., advertiser clicks “save”.. classify incoming user attributes [adding particular attributes ] and paragraph [0157], discloses applying one or more links to associate  the first prion of user profiles  to the second portion user prole to form a super profiles   );
Inventor(s): Zhou, RunfangExaminer: Dagnew, SabaApplication No.: 16/457,454- 2/17- Art Unit: 3682after the user interface includes the set of suggested attribute values, receiving, over the computer network from the client device of the content provider, through the user interface, second input that indicates a selection of a particular suggested attribute value in the set of (paragraph [0072], discloses user interface 2D00 shown in Fig 2D can be used by an advertiser 118 .., for the classification of ingest user attribute  .., and  paragraph [0128], discloses targeting and delivery portion of data handling technique 6A00 as implemented in systems for extending audience reach in messaging campaigns by linking user attribute records [input that indicates a particular attribute]…, (e.g., dropdown selection text box etc. , paragraph [0072], discloses the categories can be defined by the advertiser 118, and or selected  from provided list .., selected in-Market>travel>Cruises (e.g., ID- CAT23) to the associated  with rule  shown  in the rule  definition window 252.., advertiser clicks “save”.. classify incoming user attributes [adding particular attributes ] and paragraph [0157], discloses applying one or more links to associate  the first prion of user profiles  to the second portion user prole to form a super profiles   ) 

in response to receiving the second input, adding the particular suggested attribute value to the targeting criteria of the content delivery campaign(Fig. 2D,  name: cruisePhintRule [targeting criteria] add and Fig. 6E1, discloses CAT: Kids Retail added CAT: Headphones Kids Retail and paragraph [0072], discloses the categories can be defined by the advertiser 118, and or selected  from provided list .., selected in-Market>travel>Cruises (e.g., ID- CAT23) to the associated  with rule  shown  in the rule  definition window 252.., advertiser clicks “save”.. classify incoming user attributes [adding particular attributes ] ); 

receiving, over the computer network from the client device of the content provider, through the user interface, one or more additional inputs that indicate one or more attribute values of one or more attribute types(paragraph [0072], discloses user interface 2D00 shown in Fig 2D can be used by an advertiser 118 .., for the classification of ingest user attribute  .., and  paragraph [0128], discloses targeting and delivery portion of data handling technique 6A00 as implemented in systems for extending audience reach in messaging campaigns by linking user attribute records [input that indicates a particular attribute]…, (e.g., dropdown selection text box etc.) ; 

after adding the particular suggested attribute value and based on the one or more additional inputs, establishing the targeting criteria of the content delivery campaign and creating the content delivery campaign(Fig. 7A, 7A40-701, discloses program code for linking at least one or the user attributes to one or more unique identifier ..,  receiving at least one target user attribute ..,comparing one or more user attribute of the one or more unique identifier  .., to determining  match.., formatting the matched candidate unique identifier  into a set of target audience member ..) ; 
wherein the method is performed by one or more computing devices (Fig. 7A00 and paragraph [0153], discloses the system/method 7A00 compresses at least one processor and least one memory ..).  

Wiener teaches the above elements including for each pair of attribute values of a plurality of pairs of attribute values extracted from a plurality of entity profiles stored in a database, (Fig. 7, 7A20 discloses user attribute corresponding to a user activity, and paragraph [0043], discloses extracting user attributes from the received data),and program code for linking at least one of the user attributes  to one or more unique identifiers   7A60, disclose program code for comparing one or more user attribute of the one or more unique identifier  against the 

However, Kamerman teaches computing affinity score the resent an affinity between the attribute value of said each pair (paragraph [0047], discloses one similarity calculation can be applied is in the following form:  Keyword similarity score = sum (keyword score (similar user, user)*user score (similar user, user)), summed over similar users.); and 
identifying a set of suggested attribute values, wherein each attribute value in the set of suggested attribute values is paired with the particular attribute value (paragraph [0059], disclose ranked list of the recommend keywords.., and paragraph [0081], discloses the ranks the keyword based on aggregated frequency of occurrence of the keyword in the social feed filter of the similar users).  Therefore, it would have been obvious to the one ordinary skill in the art at the time of the invention was made to modify extracting user attributes to compare the certain classification rules from taxonomies determine certain categories the can be associated with the user attributes of   Wiener with a feature that calculates a similarity matrix among user that scores similarity of the respective term vectors of Kamerman  in order to elevate the ranking of 
With respect to claim 13, Wiener in view of Kamerman teaches elements of claim 12, furthermore, Wiener teaches the system wherein the particular attribute value is of a first type and the set of suggested attribute values includes an attribute value that is of a second type that is different than the first type (paragraphs [0103]-[0104], discloses possible set of hierarchy attributes.., similar in nature but may be owned by different partners).  

With respect to claim 14, Wiener in view of Kamerman teaches elements of claim 13, furthermore, Wiener teaches the system, wherein:  the set of suggested attribute values includes an attribute value that is of a third type that is different than the first type and the second type; 
the number of attribute values, in the set of suggested attribute values, that are of the second type are limited to a first threshold number; the number of attribute values, in the set of suggested attribute values, that are of the third type are limited to a second threshold number that is different than the third threshold number (paragraphs [0103]-[0113], set of hierarchy attributes).  
With respect to claim 15, Wiener in view of Kamerman teaches elements of claim 13, furthermore, Wiener teaches the system  wherein: the set of suggested attribute values includes an attribute value that is of a third type that is different than the first type and the second type; Inventor(s): Zhou, RunfangExaminer: Dagnew, Saba Application No.: 16/457,454- 3/17-Art Unit: 3682the method further comprising: receiving a single instance of third input that indicates a selection of all the attribute values in the set of suggested attribute values;  in response to receiving the single instance of third input, adding the set of suggested attribute values to the  paragraphs [0103]-[0113], set of hierarchy attributes and paragraph [0116], discloses messaging campaign by linking user attribute record).  
 With respect to claim 16, Wiener in view of Kamerman teaches elements of claim 13, furthermore, Wiener teaches the method  wherein: the set of suggested attribute values includes a first plurality of attribute values of the second type; the set of suggested attribute values includes a second plurality of attribute values of a third type that is different than the first type and the second type; the method further comprising: receiving a single instance of third input that indicates a selection of all the attribute values, in the set of suggested attribute values, that are of the second type; in response to receiving the single instance of third input, adding the first plurality of attribute values to the content delivery campaign without adding any of the second plurality of attribute values to the content delivery campaign( paragraphs [0103]-[0113], set of hierarchy attributes and paragraph [0116], discloses messaging campaign by linking user attribute record).  
 
With respect to claim 17, Wiener in view of Kamerman teaches elements of claim 12, furthermore, Wiener teaches the method further comprising: for each pair of attribute values of a plurality of pairs of attribute values (paragraph [0059], discloses list of key-vale pairs describing the user attributes). Wiener failed to teach the corresponding attributes are computed local affinity score that represents an affinity between the attribute values of said each pair within a particular region.  
However Kamerman  teaches computing a local affinity score that represents an affinity between the attribute values of said each pair within a particular region pair (paragraph [0047], discloses one similarity calculation can be applied is in the following form:  Keyword similarity score = sum (keyword score (similar user, user)*user score (similar user, user)), summed over similar users.  and paragraph [0059], disclose ranked list of the recommend keywords.., and paragraph [0081], discloses the ranks the keyword based on aggregated frequency of occurrence of the keyword in the social feed filter of the similar users).  Therefore, it would have been obvious to the one ordinary skill in the art at the time of the invention was made to modify extracting user attributes to compare the certain classification rules from taxonomies determine certain categories the can be associated with the user attributes of   Wiener with a feature that calculates a similarity matrix among user that scores similarity of the respective term vectors of Kamerman  in order to elevate the ranking of those keywords which have already been weighted and aggregated (see Kamerman, paragraph[0051]).
With respect to claim 18, Wiener in view of Kamerman teaches elements of claim 12, Wiener failed to teach the system further comprising: storing an entity ranking model that takes, as input, two types of affinity scores and generates an entity ranking based on the affinity scores and one or more weights associated with the two types of affinity scores.  
However Kamerman the method further comprising: storing an entity ranking model that takes, as input, two types of affinity scores and generates an entity ranking based on the affinity scores and one or more weights associated with the two types of affinity scores (paragraph [0059], disclose ranked list of the recommend keywords.., and paragraph [0081], discloses the ranks the keyword based on aggregated frequency of occurrence of the keyword in the social feed filter of the similar users).  Therefore, it would have been obvious to the one ordinary skill in the art at the time of the invention was made to modify extracting user attributes to compare the certain classification rules from taxonomies determine certain categories the can be associated with the user attributes of   Wiener with a feature that calculates a similarity matrix among user that scores similarity of the respective term vectors of Kamerman  in order to elevate 

With respect to claims 20, Wiener in view of Kamerman teaches elements of claim 12, furthermore, Wiener teaches the system wherein the particular attribute value is of a first type and the set of suggested attribute values includes an attribute value that is of the first type (Fig. 7B, 7B40, discloses associating a first portion of the user attributes).  



Claims 8 and 19   are rejected under 35 U.S.C. 103 as being unpatentable over Wiener et  al (US Pub., No., 2016/0132938 A1) in view Kamerman et al (US Pub., No., 2015/0026192 A1) in view of Su et al (US Pub., 2018/0182015 A1) 

With respect to claim 8, Wiener in view of Kamerman teaches elements of claim 7, Wiener further teaches program and the like for use by a processor such as a network device processor (paragraph [0191]) and Kamerman teaches clustering engine 125 populates a similar user and term vectors tore 122 in preparation of the recommendation engine 105 (paragraph [0023]).  Wiener and Kamerman failed to teach the corresponding algorithm using one or more machine learning techniques to train the entity ranking model based on training data; wherein training the entity ranking model involves learning the one or more weights.  
However, Su teaches using one or more machine learning techniques to train the entity ranking model based on training data; wherein training the entity ranking model involves learning the 106 and provide an output indicative).  Therefore, it would have been obvious to modify algorithm of Wiener and Kamerman with a machine learning model of Su in order to provide a model output that is indicative of one or more parameter (see Su, paragraph [0032]).  

With respect to claim 19, Wiener in view of Kamerman teaches elements of claim 18, Wiener further teaches program and the like for use by a processor such as a network device processor (paragraph [0191]) and Kamerman teaches clustering engine 125 populates a similar user and term vectors tore 122 in preparation of the recommendation engine 105 (paragraph [0023]).  Wiener and Kamerman failed to teach the corresponding algorithm using one or more machine learning techniques to train the entity ranking model based on training data; wherein training the entity ranking model involves learning the one or more weights.  
However, Su teaches using one or more machine learning techniques to train the entity ranking model based on training data; wherein training the entity ranking model involves learning the one or more weights (paragraphs [0032]-[0033], discloses machine-learning models.., can utilize a model (e.g., machine-learning model receive an input indicative of information associated with the user 106 and provide an output indicative).  Therefore, it would have been obvious to modify algorithm of Wiener and Kamerman with a machine learning model of Su in order to provide a model output that is indicative of one or more parameter (see Su, paragraph [0032]).  
Response to Arguments
Due to the amendment to the claim 1 the 35 U.S.C. 112(b) rejection with respect to claims 1-11 has been withdrawn.
Due to the   amendment to claims 1 and 12, the 35 U.S.C 101 rejection with respect to claims 1-20 has been withdrawn. 

Applicant’s arguments of 35 U.S.C 103(a) filed on 7 September  2021 with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The Following Prior Arts Applied  in the office actions
Wiener et al (US Pub., No., and 20160132938 A1) discloses a server receives incoming data records comprising an ID value and respective user attributes  corresponding to a user activity that originates at a user device

Kamerman et al (US Pub., No., 2015/0026192 A1) discloses the technology disclosed relates to applying collaborative  filtering methods to generate topic profiles or filters that can be applied to a social feed. In particular, similar users are identified based on existing topic profiles or aggregations of existing topic profiles. 
Su et al (US Pub., 2018/0182015 A1) discloses systems and methods for providing relevant explanations for recommended content are provided. In one embodiment, a computer-implemented method includes obtaining data indicative of one or more parameters associated with a user.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA DAGNEW whose telephone number is (571)270-3271.  The examiner can normally be reached on 9-6:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270 -3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SABA DAGNEW/Primary Examiner, Art Unit 3682